DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

				General Remarks
1/ claims 1-15, and 17-20 are pending
2/ claims 1, 11, and 15 are independent

Response to Arguments
	Applicant's arguments filed 05/10/2022 have been fully considered but they are not persuasive. 
	-Regarding claim 1, applicant argued that the combination does not explicitly disclose “ splitting the service request in multiple Chunks”.
Examiner respectfully disagrees:
The instant application in [0071] Step 630 discloses the client application, splitting a service request (request for service) in multiple chunks and issuing successive name service requests (resolving URL to IP address to service the request chunks) to obtain multiple successive IP addresses. The IP addresses are resolved to provide service to the chunk of service requests.
Further the instant application in [0018] discloses the client-side load balancer controls a cache memory that stores a list IP addresses of available servers associated with a URL that is included in the split name service request. In response to successive name service requests for the URL (split name service request), the client-side load balancer provides IP addresses from the list in a strictly repetitive order
Swildens in col. 44, lines 26-55 discloses if Web browser 1202B transmits a request to resolve the host name of "www.customer.com" to client DNS 1210, then client DNS 1210 will pick an IP address from list 1212 associated with the "www.customer.com" host name. For example, IP addresses 1.2.3.1, 1.2.3.2, 1.2.3.3, and 1.2.3.4 are associated with the "www.customer.com" host name. Initially, client DNS 1210 may pick IP address 1.2.3.1 after receiving a first request (first chunk request) to resolve a host name entry for "www.customer.com," then pick IP address 1.2.3.2 after receiving a second request (second request chunk) to resolve a host name entry for "www.customer.com," then pick IP address 1.2.3.3 after receiving a third request to resolve a host name entry for "www.customer.com," then pick IP address 1.2.3.4 after receiving a fourth request to resolve a host name entry for "www.customer.com," and then pick IP address 1.2.3.1 after receiving a fifth request to resolve a host name entry for "www.customer.com." In this way, client DNS 1210 distributes content requests over all the IP addresses contained in list 1212 for a particular host name. Each request corresponds to splitted request chunks. The instant application does not preclude each successive requests as taught by the prior art from being requests chunks or the claim does not indicate what splitting a request into chunks means. To differentiate from the prior art, examiner suggests that applicant include detail in the claim to indicate what splitting requests means and how it  done. In current form each subsequent requests corresponds to request chunk.

	Regarding claim 2, applicant argued that the combination does not explicitly disclose: “starting the client application includes using a command line argument to inject a java agent communicating with the client-side load balancer”
Examiner respectfully disagrees:
Sim in page 8, in the code, discloses starting client and client-side load balancer using arguments in command line. The arguments on “go build –o…” line of the command line is passed to initiate both the client and the load balancer for client- side load balancing. In light of the instant application indicated in [0020] and [0069] discloses “The client-side load balancer may be a Java agent”. The code in Sim enabling the load balancer based on the command line argument above corresponds to injected Java agent to communicate with the load balancer (working as a load balancer)). 


 Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 2 and 11-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 2 includes “to inject a java agent communicating with the client-side load balancer”.
However, the disclosure does not have a support for to inject a java agent communicating with the client-side load balancer.
The disclosure in [0020] and [0069] discloses “The client-side load balancer may be a Java agent”. It does not explicitly disclose to inject a Java agent and the injected JAVA agent is to communicate with the client-side load balancer.
Claims 11 includes 
“Splitting a service request in multiple chunks each including a chunk name service request”;
“…chunk name service”
Applicant pointed out that “Splitting a service request in multiple chunks each including a chunk name service request”;
“…chunk name service”;
However, the disclosure does not have a support for multiple split service requests each including chunk name service request and a chunk name service request. The support for the above limitation as indicated in [0018] discloses “The client application splits a service request in multiple chunks”.
The name service request according to the instant application is a request to resolve URL to IP address. For example, [0022] of the instant application discloses “in response to a name service request from the client application, return IP addresses in the list in a strict repetitive order”; service request is a request for service that is  provided by service provider devices associated with the resolved IP address. For example [0050] of the instant application discloses “Data centers perform load balancing to distribute service requests (request for service) over multiple parallel servers that may all provide the same services that are accessible through a URL”. Applicant tend to mix the service request and name service request.  The instant application as indicated in [0018] above has a support for the service request to be splitted into multiple chunks, However, there is no support for and it is not clear how the name service request such a requests to resolve a URL such as www.USPTO.gov is splitted in to plurality of chunks of name service requests. Nowhere in the disclosure indicates chunk name service request. [0018] discloses “The client-side load balancer controls a cache memory that stores a list IP addresses of available servers associated with a URL that is included in the split name service request. In response to successive name service requests for the URL, the client-side load balancer provides IP addresses from the list in a strictly repetitive order” split name service request, however refers to successive name service requests of the same domain name. However, nowhere in the disclosure it is indicated as “split service request including a chunk name service request, and description a chunk name service request.

				Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 7-8, and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Manning “Chapter 4. On service discovery - Spring Microservices in Action”, further in view of Swildens (US pat. no. 7574499).
Regarding claim 1. Manning discloses a method comprising the following steps: 
starting a client application and using a client-side load balancer in a client machine (fig. 4.3 discloses client-side load balancing where the client comprises the client application and client-side cache/ load balancing for load balancing client resources from the client-side); 
	in the client-side load balancer, intercepting client application name serving requests, wherein client-side load balancer operations replace default name serving operations (fig. 4.3 discloses each time a client wants to call the service, the service consumer will look up the location information for the service from the client cache/load balancer. Usually client-side cache/ load balancer will use a simple load balancing algorithm like the “round-robin” load balancing algorithm to ensure that service calls are spread across multiple service instances. In light of the instant application indicated in [0021] that states:  “a clientside load balancer is used for the client application instead of a standard or default name-e service function” that corresponds to replacing the default name service operation using DNS server. Manning in the figure 4.3 discloses client side load balancing that is  unlike the default name resolving service that is where a URL is resolved at a central DNS server or DNS resolver and load on the IP addresses is balanced from the central DNS server (server-side). Manning in the figure 4.3 discloses client-side load balancing where service address information would be locally cached and locally resolved and the IP address would be selected and locally load balanced by load balancer on clients based on load balancing policy such as round robin. The prior art teaches that client request are intercepted and service request is locally severed. The client-side load balancing replaces the central (server side) load balancing of name service/service requests. The figure 4.3 in Manning discloses the client at the beginning will contact the service discovery service for all the service instances a service consumer is asking for and then cache data locally on the service consumer’s machine.  2. Each time a client wants to call the service, the service consumer (load balancer on the client) will look up the location information for the service from the cache. Usually client-side caching/load balancer will use a simple load balancing algorithm like the “round-robin” load balancing algorithm to ensure that service calls are spread across multiple service instances). 
in a cache memory controlled by the client-side load balancer, storing a list of IP addresses of available servers associated with a first unified resource locator (URL) included in the service request (4.2.2. Service discovery in action using Spring and Netflix Eureka, and fig. 4.4 discloses when the licensing service calls to the organization service, it will use the Netflix Ribbon library (load balancer) to provide client-side load balancing. Ribbon will contact the Eureka service to retrieve service location information (corresponds to resolving URL) and then cache it locally. Periodically, the library will ping the Eureka service and refresh its local cache of service locations);
But, manning does not explicitly disclose:
in the client application, splitting a service request in multiple chunks;
in response to successive name service requests for the first URL, providing IP addresses from the list in a repetitive order to send the multiple chunks to at least a part of the available servers. 
However, in the same field of endeavor, Swildens discloses
in the client application, splitting a service request in multiple chunks (col. 44,lines 26-55 discloses client DNS 1210 may pick IP address 1.2.3.1 after receiving a first request to resolve a host name entry for "www.customer.com," then pick IP address 1.2.3.2 after receiving a second request to resolve a host name entry for "www.customer.com," then pick IP address 1.2.3.3 after receiving a third request to resolve a host name entry for "www.customer.com," then pick IP address 1.2.3.4 after receiving a fourth request to resolve a host name entry for "www.customer.com," and then pick IP address 1.2.3.1 after receiving a fifth request to resolve a host name entry for "www.customer.com. Each subsequent request generated by the browser application corresponds to chunk. In this way, client DNS 1210 distributes content requests over all the IP addresses contained in list 1212 for a particular host name. Each subsequent request received by client DNS corresponds to chunk created by the requesting browser application);
	in response to successive name service requests for the first URL, providing IP addresses from the list in a repetitive order to send the multiple chunks to at least a part of the available servers (col. 44, lines 26-55 When client DNS 1210 receives a request to resolve a host name entry from a Web browser, client DNS1210 determines which IP address is associated with the host name by picking an IP address from list 1212 that is associated with the host name in question. For example, if Web browser 1202B transmits a request to resolve the host name of "www.customer.com" to client DNS 1210, then client DNS 1210 will pick an IP address from list 1212 associated with the "www.customer.com" host name. client DNS 1210 picks IP addresses from list 1212 in a round-robin sequence, i.e., once a particular IP address associated with a particular host name in list 1212 is picked, the next IP address associated with the particular host name in list 1212 is the next IP address to be picked by client DNS 1210. For example, IP addresses 1.2.3.1, 1.2.3.2, 1.2.3.3, and 1.2.3.4 are associated with the "www.customer.com" host name. Initially, client DNS 1210 may pick IP address 1.2.3.1 after receiving a first request to resolve a host name entry for "www.customer.com," then pick IP address 1.2.3.2 after receiving a second request to resolve a host name entry for "www.customer.com," then pick IP address 1.2.3.3 after receiving a third request to resolve a host name entry for "www.customer.com," then pick IP address 1.2.3.4 after receiving a fourth request to resolve a host name entry for "www.customer.com," and then pick IP address 1.2.3.1 after receiving a fifth request to resolve a host name entry for "www.customer.com." In this way, client DNS 1210 distributes content requests over all the IP addresses contained in list 1212 for a particular host name). 
 	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Manning with Swildens. The modification would allow distributing the load balancing the client side that would avoid single point of failure. The modification would allow client-side load balancing as a result reducing latency by avoiding a central load balancing that would balance all client`s request and susceptible to single point of failure.
Regarding claim 7. The combination discloses method of claim 1.
Manning discloses wherein a Java application comprises the client application (fig. 4.3 discloses client side load balancing where the client comprises the client application and client side cache/ load balancing for load balancing client resources from the client-side. The client application corresponds to Java application).  
Regarding claim 8. The combination discloses method of claim 1.
Manning discloses wherein the repetitive order is a Round Robin order (fig. 4.3 discloses each time a client wants to call the service, the service consumer will look up the location information for the service from the client cache. Usually client-side caching will use a simple load balancing algorithm like the “round-robin” load balancing algorithm to ensure that service calls are spread across multiple service instances.  
Regarding claim 10. The combination discloses method of claim 1.
Swildens discloses wherein the client-side load balancer obtains the list of IP addresses of available servers associated with the first URL from an external name service (fig. 12B discloses client domain name server when the IP is not cached locally, it will get the IP from remote root domain name service 1262).  
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Manning “Chapter 4. On service discovery - Spring Microservices in Action”, further in view of Swildens (US pat. no. 7574499), further in view of Sim “On gRPC Load Balancing”.
Regarding claim 2. The combination discloses the method of claim 1.
But, the combination does not explicitly disclose:
wherein starting the client application includes using a command line argument to inject a java agent communicating with the client-side load balancer, and wherein using the client-side load balancer is based on the command line argument.  
	However, in the same field of endeavor, Sim discloses wherein starting the client application includes using a command line argument to inject a java agent communicating with the client-side load balancer, and wherein using the client-side load balancer is based on the command line argument (page. 8 the code discloses starting client and client-side load balancer using arguments in command line. The arguments on “go build –o…” line of the command line is passed to initiate both the client and the load balancer for client- side load balancing. The code enabling the load balancer based on the command line argument above corresponds to injected Java agent to communicate with the load balancer. In light of the instant application indicated in [0020] and [0069] discloses “The client-side load balancer may be a Java agent”. The code in Sim that enables the load balancer based on the command line argument above corresponds to injected Java agent to communicate with the load balancer (working as a load balancer)).
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively file to combine the teaching of the combination with Sim. The modification would allow interactive manipulation of codes from the command line to start a client-side load balancing system for an application running in the client. The modification would allow interactively managing of the code for effective initiation of the system.
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Manning “Chapter 4. On service discovery - Spring Microservices in Action”, further in view of Swildens (US pat. no. 7574499), further in view of Sim “On gRPC Load Balancing”, further in view of Sultanov “ Client-side Load Balancing in GRPC JAVA”.
Regarding claim 3. The combination discloses method of claim 2.
The combination does not explicitly disclose wherein a Java agent comprises the client-side load balancer.  
However, in the same field of endeavor, Sultanov discloses wherein a Java agent comprises the client-side load balancer (Sultanova in 2.1 Name Resolver and 2.2 Load balancer discloses Java based GRPC (java agent) client-side load balancing scheme where GRPC comprises name resolver and load balancer to perform client side load balancing).
Therefore, it would have been obvious to a person having ordinary skill in the art ate the time of the invention was effectively filed to combine the teaching of the combination with Sultanova. The modification would allow a plugin where it can be customized to establish client-side load balancing using different libraries.
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Manning “Chapter 4. On service discovery - Spring Microservices in Action”, further in view of Swildens (US pat. no. 7574499), further in view of Sultanov “Client-side Load Balancing in GRPC JAVA”.
Regarding claim 4. The combination discloses method of claim 1.
But, the combination does not explicitly disclose wherein using the client-side load balancer is based on function using a custom resolver.  
However, in the same field of endeavor, Sulatnov discloses wherein using the client-side load balancer is based on function using a custom resolver (2.1 Name Resolver discloses before starting interaction with the server, the client needs to obtain all its IP addresses using a name resolver. By default, gRPC uses DNS as its name-system, i.e. each A record of the DNS entry will be used as a possible endpoint. But in case we want to use a service registry, such as Eureka or Consul, or specify several addresses ourselves, we will need to implement a custom name resolver. In this example, we create a simple name resolver that will accept multiple addresses as an argument: The code following this describes creating custom resolver for client side load balancing using GRPC).
	Therefore, it would have been obvious to a person having ordinary skill in the art at eth time of the invention was effectively filed to combine the teaching of the combination with Sultanova. The modification would allow a client side load balancing system that flexibly uses different custom resolvers for efficient and flexible system.
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Manning “Chapter 4. On service discovery - Spring Microservices in Action”, further in view of Swildens (US pat. no. 7574499), further in view of Stevenson “Dynamic Aspect-Oriented Load Balancing in Java RMI”.
Regarding claim 5. The combination discloses method of claim 1.
But, the combination does not explicitly disclose: wherein using the client-side load balancer is based on reflection.  
However, in the same field of endeavor Stevenson discloses wherein using the client-side load balancer is based on reflection (3. Load Balancing with JAC, col.2 par. 2 discloses this style of load balancing is not without its own sources of overhead. The balancer must weave advice (based on reflection) onto the client on the first request, though this can be mitigated by overlapping it with the execution of the request using a separate thread. Unweaving from the server has similar overhead. Advising a method adds overhead to its execution. JAC in particular adds overhead given its extensive use of Java Reflection (reflection), used to support weaving at runtime).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Stevenson. The modification would allow incorporating dynamic runtime aspects in to load blanking system using reflection for an effective load balancing.
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Manning “Chapter 4. On service discovery - Spring Microservices in Action”, further in view of Swildens (US pat. no. 7574499), further in view of Ribbon “Client Side Load Balancing With Ribbon”.
Regarding claim 6. The combination discloses method of claim 1.
But, the combination does not explicitly disclose wherein using the client-side load balancer is based on intercepting a library call and the client-side load balancer is comprised in a custom library.  
However, in the same field of endeavor, Ribbon discloses wherein using the client-side load balancer is based on intercepting a library call (in the figure Ribbon, client side load balancer of Netflix is used to distribute client loads to service providers. Incorporating the custom load balancer library of Ribbon in the client side load balancing system corresponds to intercepting library call) and the client-side load balancer is comprised in a custom library (in the figure Ribbon, client side load balancer of Netflix is used to distribute client loads to service providers. Incorporating the custom load balancer library of Ribbon in the client side load balancing system corresponds to intercepting library call).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Ribbon. The modification would allow incorporating customized libraries in to client-side load balancing system to establish client side load balancer with a custom library.
Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Manning “Chapter 4. On service discovery - Spring Microservices in Action”, further in view of Swildens (US pat. no. 7574499), further in view of Spring “Client Side load Balancing Using Spring Ribbon”.

Regarding claim 9. The combination discloses the method of claim 1.
But, the combination does not explicitly disclose wherein the repetitive order is a permutation of a Round Robin order.  
However, in the same field of endeavor, Spring discloses wherein the repetitive order is a permutation of a Round Robin order (Spring, page 4 discloses client side load balancing using Ribbon. It discloses one of load balancing policy is weighted round-robin that corresponds to permutation of a round Robbin).
Therefore, it would have been obvious to a person having ordinary skill in the art ate the time of the invention was effectively filed to combine the teaching of the combination with Spring. The modification would allow load balancing by considering the amount of work in client requests to forward client requests to servers based on weighted order. The modification would allow improving round robin by considering the amount of work in client request.
Claim 11-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sim “On gRPC Load Balancing”, further in view of Swildens (US pat. no. 7574499), further in view of Song (US pg. no. 20160316029).
Regarding claim 11. A tangible, non-transitory computer-readable storage medium including instructions adapted to direct a client machine to perform the following actions:
determining if a client application command line argument includes a switch to import a load balancing agent (Sim in page 8 discloses a command line code to initiate client side load balancing using GRPC. The arguments of the code corresponds to argument); 
based on the determination, instead of using a default name service function, using a client-side load balancer for the client application (Sim in page 1-10 discloses code to enable client-side round robin load balancing using the gRPC-Go balancer and resolver packages that would be used as a client-side load balancing scheme instead of server side load balancing scheme), wherein the client-side load balancer is external the client application (the figure in page 2 discloses load balancer and the GPRC client (application) are separate; the code in pages 7 and  8 discloses that the client application and the client-side load balancer are initiated separately that corresponds to the load balancer is external to the client application); 
But, Sim does not explicitly disclose:
in the client-side load balancer, intercepting chunk name service requests, wherein client-side load balancer operations replace default name serving operations;
 in a cache memory controlled by the client-side load balancer, storing a list of available server IP addresses associated with a unified resource locator (URL) included in the name service request; and 21Attorney Docket No.: ORACP0266 Client Reference No.: ORC2133465-US-NPR 
returning IP addresses in the list in a repetitive order to the client application.  
However, in the same field of endeavor, Swilden discloses in the client-side load balancer, intercepting chunk name service requests, wherein client-side load balancer operations replace default name serving operations (col. 44, lines 26-55 When client DNS (client-side load balancer) 1210 receives a request (chunk name service requests) to resolve a host name entry from a Web browser, client DNS1210 determines which IP address is associated with the host name by picking an IP address from list 1212 that is associated with the host name in question…For example, IP addresses 1.2.3.1, 1.2.3.2, 1.2.3.3, and 1.2.3.4 are associated with the "www.customer.com" host name. Initially, client DNS 1210 may pick IP address 1.2.3.1 after receiving a first request to resolve (chunk name service requests) a host name entry for "www.customer.com," then pick IP address 1.2.3.2 after receiving a second request (chunk name service requests) to resolve a host name entry for "www.customer.com," then pick IP address 1.2.3.3 after receiving a third request (chunk name service requests) to resolve a host name entry for "www.customer.com," then pick IP address 1.2.3.4 after receiving a fourth request to resolve a host name entry for "www.customer.com," and then pick IP address 1.2.3.1 after receiving a fifth request to resolve a host name entry for "www.customer.com." In this way, client DNS 1210 distributes content requests over all the IP addresses contained in list 1212 for a particular host name);
 in a cache memory controlled by the client-side load balancer, storing a list of available server IP addresses associated with a unified resource locator (URL) included in a name service request (fig. 12  A discloses client DNS 1210 (client-side load balancer) comprises list 112 that is correspondence between URL and IP addresses); and 21Attorney Docket No.: ORACP0266 Client Reference No.: ORC2133465-US-NPR 
returning IP addresses in the list in a repetitive order to the client application (col. 44,lines 26-55 discloses client DNS 1210 may pick IP address 1.2.3.1 after receiving a first request to resolve a host name entry for "www.customer.com," then pick IP address 1.2.3.2 after receiving a second request to resolve a host name entry for "www.customer.com," then pick IP address 1.2.3.3 after receiving a third request to resolve a host name entry for "www.customer.com," then pick IP address 1.2.3.4 after receiving a fourth request to resolve a host name entry for "www.customer.com," and then pick IP address 1.2.3.1 after receiving a fifth request (repetitive order) to resolve a host name entry for "www.customer.com. Each subsequent request generated by the browser application corresponds to chunk. In this way, client DNS 1210 distributes content requests over all the IP addresses contained in list 1212 for a particular host name).  
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Manning with Swildens. The modification would allow distributing the load balancing the client side that would avoid single point of failure. The modification would allow client-side load balancing as a result reducing latency by avoiding a central load balancing that would balance all client`s request and susceptible to single point of failure.
  	But, the combination doe not explicitly disclose:
Splitting a service request in multiple chunks each including a chunk name service request;
However, in the same field of endeavor, Song discloses Splitting a service request in multiple chunks each including a chunk name service request ([0030-0031] discloses  the caller system (or the front-end system) may divide a service request (service request) into a plurality of sub-service requests (plurality of chunks)… The request of caller system is distributed to various callee clusters for processing.  After receiving response of responding module in callee cluster, the bus cluster returns the response to the caller system. In light of the instant application stated in [0018] that states “the client application splits a service request in multiple chunks’”, each sub-request corresponds to chunks and the request label of the service provider corresponds to the chunk name service request);
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Song. The modification would allow dividing large requests in to partition for effective resource distribution and load balancing.
	Regarding claim 12. The combination discloses storage medium of claim 11.
Sim discloses wherein a Java program comprises the client application and wherein the client-side load balancer is a Java agent (page. 2 discloses GRPC client that corresponds to a Java application and the client-side load balancer corresponds to the Java agent).  
Regarding claim 13. The combination discloses storage medium of claim 11.
Swilden further discloses wherein the repetitive order is a Round Robin order (col. 44, lines 26-55 When client DNS 1210 receives a request to resolve a host name entry from a Web browser, client DNS1210 determines which IP address is associated with the host name by picking an IP address from list 1212 that is associated with the host name in question. For example, if Web browser 1202B transmits a request to resolve the host name of "www.customer.com" to client DNS 1210, then client DNS 1210 will pick an IP address from list 1212 associated with the "www.customer.com" host name. Client DNS 1210 picks IP addresses from list 1212 in a round-robin sequence).  
Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Sim “On gRPC Load Balancing”, and Swildens (US pat. no. 7574499), and Song (US pg. no. 20160316029), further in view of Spring “Client Side load Balancing Using Spring Ribbon”.
Regarding claim 14. The combination discloses storage medium of claim 11.
But the combination does not explicitly disclose: wherein the repetitive order is a permutation of a Round Robin order but, the combination does not explicitly disclose wherein the repetitive order is a permutation of a Round Robin order.  
However, in the same field of endeavor, Spring discloses wherein the repetitive order is a permutation of a Round Robin order (Spring, page 4 discloses client-side load balancing using Ribbon. It discloses one of load balancing policy is weighted round-robin that corresponds to permutation of a round Robbin).
Therefore, it would have been obvious to a person having ordinary skill in the art ate the time of the invention was effectively filed to combine the teaching of the combination with Spring. The modification would allow load balancing by considering the amount of work in client requests to forward client requests to servers based on weighted order. The modification would allow improving round robin by considering the amount of work in client request.  
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of GRPC “load balancing in GRPC”, further in view of Sheng (US pg. no. 20190007455), further in view of Swildens (US pat. no. 7574499).
Regarding claim 15. GRPC discloses a system comprising a client machine (figure discloses GRPC client),including  a non-transitory memory with first instructions for default name service operations (figure discloses DNS) and with second instructions for operation of client-side load balancer operations (GRPC in the figure discloses based on resolved name resolver response, the system performs at the GRPC client using load balancing policy (client-side load balancing) to directly connect to server as indicated in 2A/2B that corresponds to the second set of instruction or it will consult with lad balancer for the right server as indicated in step 3A/3B the instruction for this step corresponds to the first instruction), wherein: 
the client machine runs an operating system that is operable to determine if a first condition is met (GRPC in the figure discloses based on resolved name resolver response, the system performs at the GRPC client using load balancing policy (client-side load balancing) to directly connect to server as indicated in 2A/2B that corresponds to the second set of instruction or it will consult with lad balancer for the right server as indicated in step 3A/3B the instruction for this step corresponds to the first instruction. the operating system operating to determine which step of2A or 3A to take based on information corresponds to operating system).
But, GPRS does not explicitly disclose: 
wherein the first condition that a command line argument for a client application include a switch to import the client-side load balancer;
upon determining that the first condition is not met, the operating system gives a client application access to the first instructions;
upon determining that the first condition is met, the operating system gives the client application access to the second instructions, wherein the second instructions are not a part of the client application;
However, in the same field of endeavor, Sheng discloses:
wherein the first condition that a command line argument for a client application include a switch to import the client-side load balancer ([0040-0041] discloses client security manager may replace the local hosts file with the downloaded customized hosts file in order that the name resolution is controlled by the downloaded hosts file (client side load balancer)… if the operating system of the client machine supports name service switch, the client security manager may change the switch in order that the local hosts file has higher priority (switch to import the client-side load balancer) than remote DNS (default DNS) in order to ensure the local hosts file (client-side load balancer) is searched for a host name before resorting to use of remote DNS); 
	upon determining that the first condition is not met, the operating system gives a client application access to the first instructions ([0030] Further, some operating systems support name service switch that allow users to change the priorities of multiple name resolution methods that are used by the operating systems. The conditions that dictates the different priorities corresponds to conditions. For example, the order of name resolution (condition) may be configured through a configuration file “nsswitch.conf” in the Linux operating system. Client security manager 111 may change the name service switch to ensure that the local hosts file has higher priority over remote DNS (condition met). The priority policy that dictates which resolving to prioritize corresponds to condition determined by operating system. The instruction implemented to use different resolving such as external DNS rather than local file corresponds to the first instruction); 
upon determining that the first condition is met, the operating system gives the client application access to the second instructions ([0030] Further, some operating systems support name service switch that allow users to change the priorities of multiple name resolution methods that are used by the operating systems. The conditions that dictates the different priorities corresponds to conditions. For example, the order of name resolution (condition) may be configured through a configuration file “nsswitch.conf” in the Linux operating system. Client security manager 111 may change the name service switch to ensure that the local hosts file (client-side load balancer) has higher priority over remote DNS (condition met). The priority policy that dictates which resolving to prioritize corresponds to condition determined by operating system. The instruction implemented to use different resolving such as local file rather than the external DNS corresponds to the first instruction. This is a contingent limitation to the prior conditions. Only one of the conditions is met at a time. The broadest reasonable interpretation requires that the prior art teach only one of the contingent limitations. One of the contingent limitation is not to be given patentable weight (see MPEP 2111.04)) wherein the second instructions are not a part of the client application ([0040-0041] discloses client security manager may replace the local hosts file with the downloaded customized hosts file(the host file or client-side load balancer is downloaded to the client (external to the client application) in order that the name resolution is controlled by the downloaded hosts file (client side load balancer)… if the operating system of the client machine supports name service switch, the client security manager may change the switch in order that the local hosts file has higher priority (switch to import the client-side load balancer) that remote DNS (default) in order to ensure the local hosts file (client-side load balancer) is searched for a host name before resorting to use of remote DNS); 
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Sheng. The modification would allow effectively interchanging between different name resolving method between local resolving and remote resolving based on network and resource need.
But, combination does not explicitly disclose:
the client-side load balancer is operable to store in a cache memory a list of available server IP addresses associated with a unified resource locator (URL) included in a first name service request from the client application ; and 
the client-side load balancer is operable to, in response to a second name service request from the client application, return IP addresses in the list in a repetitive order.  
However, in the same field of endeavor, Swildens discloses the client-side load balancer is operable to store in a cache memory a list of available server IP addresses associated with a unified resource locator (URL) included in a first name service request from the client application (fig. 12 A discloses client DNS 1210 comprises list 112 that is correspondence between URL and IP addresses); and 
the client-side load balancer is operable to, in response to a second name service request from the client application, return IP addresses in the list in a repetitive order (col. 44,lines 26-55 discloses client DNS 1210 (client side load balancer) may pick IP address 1.2.3.1 after receiving a first request to resolve a host name entry for "www.customer.com," then pick IP address 1.2.3.2 after receiving a second request to resolve a host name entry for "www.customer.com," then pick IP address 1.2.3.3 after receiving a third request to resolve a host name entry for "www.customer.com," then pick IP address 1.2.3.4 after receiving a fourth request to resolve a host name entry for "www.customer.com," and then pick IP address 1.2.3.1 after receiving a fifth request to resolve a host name entry for "www.customer.com. Each subsequent request generated by the browser application corresponds to chunk. In this way, client DNS 1210 distributes content requests over all the IP addresses contained in list 1212 for a particular host name).  
	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of Manning with Swildens. The modification would allow distributing the load balancing the client side that would avoid single point of failure. The modification would allow client-side load balancing as a result reducing latency by avoiding a central load balancing that would balance all client`s request and susceptible to single point of failure.
 	Regarding claim 19. The combination discloses system of claim 15.
 	Swilden further discloses wherein the repetitive order is a Round Robin order (col. 44, lines 26-55 When client DNS 1210 receives a request to resolve a host name entry from a Web browser, client DNS1210 determines which IP address is associated with the host name by picking an IP address from list 1212 that is associated with the host name in question. For example, if Web browser 1202B transmits a request to resolve the host name of "www.customer.com" to client DNS 1210, then client DNS 1210 will pick an IP address from list 1212 associated with the "www.customer.com" host name. Client DNS 1210 picks IP addresses from list 1212 in a round-robin sequence).  

	Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of GRPC “load balancing in GRPC”, Sheng (US pg. no. 20190007455), and Swildens (US pat. no. 7574499), further in view of Sim “On gRPC Load Balancing”.
Regarding claim 18. The combination discloses system of claim 15.
But, the combination does not explicitly disclose wherein a Java program comprises the client application and wherein the client-side load balancer is a Java agent. 
However, in the same field of endeavor, Sim discloses wherein a Java program comprises the client application and wherein the client-side load balancer is a Java agent (page. 2 discloses GRPC client that corresponds to a Java application and the client-side load balancer corresponds to the Java agent).  
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was filled to combine the teaching of the combination with Sim. The modification would allow using Java code to establish client side load balancing system that can run and integrate in most systems.

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of GRPC “load balancing in GRPC”, Sheng (US pg. no. 20190007455), and Swildens (US pat. no. 7574499), further in view of Ribbon “Client-side Load Balancing with Ribbon”.
Regarding claim 17. The combination discloses the system of claim 15.
But, the combination does not explicitly disclose wherein the first condition comprises that the operating system has been directed to replace a library for the client application.
However, in the same field of endeavor, Ribbon discloses wherein the first condition comprises that the operating system has been directed to replace a library for the client application(Ribbon in the figure, client side load balancer of Netflix is used to distribute client loads to service providers. Incorporating the custom load balancer library of Ribbon in the client side load balancing system corresponds to replacing the library of the client application).
Therefore, it would have been obvious to a person having ordinary skill in the art at the time of the invention was effectively filed to combine the teaching of the combination with Ribbon. The modification would allow incorporating customized libraries in to client-side load balancing system to establish client side load balancer with a custom library.
  
 Claim 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of GRPC “load balancing in GRPC”, Sheng (US pg. no. 20190007455), and Swildens (US pat. no. 7574499), further in view of Spring “Client Side Load Balancing Using Springf Ribbon”.
Regarding claim 20. The combination discloses system of claim 15.
But, the combination does not explicitly disclose wherein the repetitive order is a permutation of a Round Robin order.
However, in the same field of endeavor, Spring discloses wherein the repetitive order is a permutation of a Round Robin order (Spring, page 4 discloses client side load balancing using Ribbon. It discloses one of load balancing policy is weighted round-robin that corresponds to permutation of a round Robbin).
Therefore, it would have been obvious to a person having ordinary skill in the art ate the time of the invention was effectively filed to combine the teaching of the combination with Spring. The modification would allow load balancing by considering the amount of work in client requests to forward client requests to servers based on weighted order. The modification would allow improving round robin by considering the amount of work in client request.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MESSERET F GEBRE whose telephone number is (571)272-8272.  The examiner can normally be reached on M-F 9:30 AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on 571-2701684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MESSERET F GEBRE/Examiner, Art Unit 2445

/OSCAR A LOUIE/Supervisory Patent Examiner, Art Unit 2445